Citation Nr: 0728247	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

2.  Entitlement to service connection for headaches, 
including as due to exposure to Agent Orange in service.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a compensable evaluation for a scar of the 
upper lip.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO adjudicated the veteran's claim for sinusitis as one 
of service connection.  The claim was previously denied, 
however, and therefore, the issue has been characterized on 
the title page as being whether new and material evidence has 
been submitted to reopen the claim.  

The issue of service connection for post-traumatic stress 
disorder is being remanded and is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for sinusitis in a 
January 1984 rating decision.  The veteran appealed that 
decision.  

2.  The Board denied the claim for service connection for 
sinusitis in a March 1985 decision.  

3.  The evidence submitted since March 1985 is cumulative and 
redundant.  

4.  The veterans current chronic headaches are related to his 
non-service connected sinus infections.  

5.  The scar of the upper lip produces tenderness about the 
labial fold on objective examination without evidence of any 
disfigurement or limitation of the lip.  


CONCLUSIONS OF LAW

1.  The March 1985 decision of the Board is final.  38 C.F.R. 
§ 19.104 (1984).  

2.  The criteria for reopening the claim for service 
connection for sinusitis have not been met.  38 C.F.R. 
§ 3.156 (2001).  

3.  Headaches were not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

4.  The criteria for a 10 percent rating for a scar of the 
upper lip have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) and (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In three letters, dated in October 2001, November 2001, and 
December 2003, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not informed of these 
requirements, but as to the claims denied, any question as to 
appropriate ratings or effective dates for an award of 
benefits are moot.  As to the claim granted, the veteran will 
have an opportunity to contest any effective date ultimately 
assigned by the RO.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, he was afforded a VA neurological examination.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  


New and Material Evidence to Reopen the Claim for Service 
Connection for Sinusitis

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the Board of Veterans' 
Appeals, that determination is final.  In order to later 
establish service connection for the disorder in question, it 
is required that new and material evidence be presented which 
provides a basis warranting reopening the case and a grant of 
the benefit under consideration.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (2002).  

During the pendency of the appeal new implementing 
regulations redefining "new and material evidence" and 
clarifying the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim have 
been published.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was received on 
August 13, 2001.  Consequently, the old version of § 3.156 
applies.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Factual Background and Analysis.  The RO denied service 
connection for sinusitis in a January 1984 rating decision.  
The veteran appealed that decision to the Board.  The Board 
denied the claim for service connection for sinusitis in a 
March 1985 decision.  That decision is final.  38 C.F.R. 
§ 19.104 (1984).  

In August 2001, the veteran requested his claim for service 
connection for sinusitis be reopened.  The Board has compared 
the evidence in the claims folder in March 1985 with that 
submitted since that date to determine if new and material 
evidence has been submitted.  

In March 1985, the evidence in the claims folder included 
service medical records which do not include any references 
or diagnosis of sinusitis.  VA records beginning in December 
1982 included treated for colds.  December 1983 VA records 
included records of treatment and diagnosis of sinusitis.  
Private medical records submitted by the veteran did not 
include any diagnosis or treatment for sinusitis.  In May 
1984, the veteran appeared and gave testimony at the RO.  
When asked the veteran did not recall being treated in 
service for sinusitis.  He testified as to the details 
surrounding an injury he sustained to the face and lip.  He 
recalled first having problems with his sinuses in November 
or December 1971.  

The evidence submitted since March 1985 consist of a report 
of a February 2002 VA examination.  It included findings of a 
computed tomography scan which showed a one centimeter 
retention cyst and chronic sinusitis of the left maxillary 
sinus.  Also submitted were records of VA treatment in 
January 2002 for acute chronic sinusitis.  

The additional evidence submitted since March 1985 includes 
only current records of post service treatment and diagnosis 
of sinusitis.  The claims folder already included 1983 
records from VA which revealed post service diagnosis and 
treatment for sinusitis.  The additional evidence is merely 
cumulative and redundant.  No "new" evidence has been 
submitted.  As no new evidence has been submitted the claim 
for service connection for sinusitis may not be reopened.  




Service Connection for Headaches

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  The June 1967 Report of 
Medical Examination noted the neurological evaluation was 
normal.  Service medical records include only one reference 
to a headache.  In September 1968, the veteran was seen for a 
cold and a frontal headache.  At service separation in March 
1971, no neurological abnormality was recorded.  On his 
Report of Medical History in March 1971 the veteran denied 
any history of frequent or severe headaches.  

December 1983 VA records noted the veteran had pain in the 
eye and left maxillary region.  The diagnosis was sinusitis.  

In May 1984, the veteran appeared and gave testimony at the 
RO.  He stated he was injured when an incoming round or 
mortar hit their barracks.  He stated that a piece of 
shrapnel hit him in the face.  It struck him by the nose and 
knocked his teeth out.  He recalled being knocked 
unconscious.  (T-2).  He now had an irregular scar on his 
upper lip.  (T-3).  

A VA examination was conducted in November 2001.  The veteran 
reported having a lot of severe headaches.  He reported a 
history of headaches since the 1970's.  The veteran reported 
he had migraines.  He indicates his headaches pushed on his 
temples.  A computed tomography (CT) scan for headaches was 
normal.  The diagnosis was history of headaches with NSAID 
treatment and negative CT of brain.  

The veteran submitted a letter from his private internist, 
dated in December 2001.  It reads as follows:

(The veteran) has been a patient in our 
practice since November 1995.  He has 
been experiencing headaches since the 
time I have initially seen him.  He did 
sustain a blunt trauma injury to his face 
in July 1970 while at war.  I strongly 
feel this trauma could be a possible 
cause of his intermittent headache 
episodes along with other possibilities.  
He does have a component of tension-
migraine headache episodes at times.  He 
also has allergic rhinitis symptoms that 
can also exacerbate the headaches.  

A VA neurological examination was performed in February 2002.  
The veteran reported having headaches since 1972.  He was not 
aware of any triggers.  He had pain in the frontal and 
temporal areas.  Occasionally sunlight caused problems.  He 
described his symptoms as hatband like.  X-rays had been 
negative.  Examination revealed frontal and maxillary pain to 
palpation.  A CT scan of the sinuses revealed a one 
centimeter retention cyst in the left maxillary sinus.  The 
conclusion was the veteran had chronic headaches with 
treatment for sinus infection decongestants/antihistamines 
with CT showing retention cyst and chronic left maxillary 
sinusitis.  

In early June 2002 the veteran went to VA complaining of 
headache and saying he must have a sinus infection.  The 
veteran was referred to a physician and acute chronic 
sinusitis was diagnosed.  

First while the service medical records do document that the 
veteran sustained a facial injury in service, there is no 
record of any subsequent complaints of headaches in service.  
The only reference to headaches is noted in 1968, some two 
years prior to the facial laceration.  In addition, the 
contemporaneous record of the incident in which the veteran 
sustained laceration on his upper lip occurred when he was 
struck by a shovel, not injured by mortar fragments.  The 
veteran was not knocked unconscious as he claims and there is 
only indication of the laceration to the upper lip and loss 
of teeth.  There is nothing in the records which supports his 
contentions that he suffered the facial injury in combat.  

At the time of his separation from the service the veteran 
denied having any history of frequent or severe headaches.  
The first documentation of any headaches appears in the 
treatment records for sinusitis, which begin in the 1980's, 
which makes his current contention that he had headaches 
since the 1970's of questionable weight.  

The veteran's private internist has attributed his headaches 
to two possible factors, his in-service blunt trauma to the 
face and his allergic rhinitis.  The VA physician who 
evaluated his headaches diagnosed not migraine or headache, 
but chronic headache with treatment for sinus infection.  
This link of headaches with sinus infection is consistent 
with the treatment records which noted headaches in 
conjunction with sinus infections.  Neither allergic rhinitis 
or sinus infections are service connected, so any link to 
these conditions does not yield the benefit sought.  

In weighing the opinion of the private physician the Board 
notes that there is no indication that the veteran's service 
medical records had been reviewed by his private physician.  
And the physician clearly indicated that their treatment of 
the veteran began in 1995.  The opinion was based on history 
given by the veteran which the Board has found not credible.  
In any case, this physician stated only that it was possible 
facial trauma could be a cause of the headache complaints.  
Any link being nothing more than a possibility is too tenuous 
to provide a basis for an award of service connection 
benefits.  Absent the presence of chronic headaches for years 
after service and the absence of probative evidence linking 
current complaints to service, a basis upon which to grant 
service connection has not been presented.  

Scar of Upper Lip

Relevant Laws and Regulations: Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4.  

When a provision of VA rating schedule is amended while a 
claim for an increased rating under that provision is pending 
a determination must be made as to which regulation is more 
favorable to the claimant.  If the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g)(West 2002), 
which provides that VA may award an increased rating based on 
a change in the law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000

Prior to August 30, 2002, the Schedule for Rating 
Disabilities provided disfiguring scars of the head, face or 
neck with complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement are rated as 50 percent disabling.  Scars that 
are severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles are rated as 30 
percent disabling.  Moderately disfiguring scars are rated as 
30 percent disabling.  With slight disfigurement a 0 percent 
rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  Note: When in addition to tissue loss and 
cicatrisation there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating with several 
unretouched photographs.  

Superficial scars that are poorly nourished with repeated 
ulceration are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  

Superficial scars that are tender and painful on objective 
examination are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  

Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.119, Diagnostic Code 7805 (2001).  

On August 30, 2002 new VA regulations for evaluating 
disabilities of the skin became effective.  67 Fed. Reg. 
49590-49599 (2002).  

Disfigurement of the head, face, or neck: With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement is rated as 80 percent disabling.  With visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement is rated as 50 percent disabling.  With visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement is rated as 30 percent disabling.  With one 
characteristic of disfigurement a 10 percent rating is 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under §4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  

        Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  

        Surface contour of scar elevated or depressed on 
palpation.  

        Scar adherent to underlying tissue.  

Scar hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  

Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  

Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  

Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Unstable superficial scars are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  

Superficial scars which are painful on examination are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  

Other scars are rated on limitation of motion of function of 
the affected parts.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  

Factual Background and Analysis.  July 1970 service medical 
records reveal the veteran was struck in the face with a 
shovel.  He sustained a two and one half centimeter 
laceration of the left upper lip and a one half centimeter 
laceration of the posterior upper gum.  Twelve sutures were 
used to close the laceration and the veteran was referred to 
the dental clinic.  

A VA examination was conducted in November 2001 to determine 
the severity of the veteran's scar.  The veteran complained 
of tenderness of the nasal labial fold.  He had a one and one 
eighth inch jagged scar.  It was difficult to see.  It 
extended into the mustache.  There was no related hair loss.  
The scar was pigmented and blended into the face.  There was 
no keloid formation, or minimal at best along the upper lip.  
There was no underlying adherence or adhesions of the 
underside of the lip.  There was some thickening from the 
suture line.  There was no underlying tissue loss.  The 
diagnostic impression was there was a residual scar with 
nasal labial fold tenderness, with no adherence and no keloid 
formation.  

A color photograph was taken in conjunction with the 
examination.  The photograph shows a jagged scar on the upper 
lip which extends upward into the labial fold.  There is no 
color contrast between the scar and the surrounding skin.  
There is no illustration of any disfigurement of the nostrils 
or lips.  

The Board first compared the evidence to the criteria for 
rating scars in effect prior to August 30, 2002.  A 
compensable rating based on scars of the head, face or neck 
requires evidence of a moderately disfiguring scar.  In this 
case the VA examiner in November 2001 noted the scar was 
difficult to see.  The November 2001 photographs illustrate a 
barely discernible scar.  Based on the evidence the Board has 
concluded the scar of the upper lip is not disfiguring and 
that a compensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001) is not warranted.  

In addition, under the old criteria there is no evidence of 
ulceration or limitation of motion of the lip.  For that 
reason 10 percent ratings provided by 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and 7805 are also not warranted.  

There is however, evidence of tenderness of the scar in the 
area of the labial fold.  When superficial scars are found to 
be tender and painful on objective examination a 10 percent 
rating is assigned.  The Board finds that the service-
connected scar of the upper lip is tender and that a 10 
percent rating should be assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  

As to the new criteria, the evidence does not demonstrate any 
disfigurement of the face as defined by 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  The scar is less than 5 inches 
or 13 centimeters, is less than one quarter inch wide, the 
surface contour is not elevated or depressed, is non-
adherent, and blends with the pigmentation of the face.  
There is no tissue loss, distortion of features or 
inflexibility.  A compensable rating based on disfigurement 
of the face is not warranted.  

The new criteria provide a 10 percent rating for superficial 
scars that are painful on objective examination.  The VA 
examiner found tenderness in November 2001.  The assignment 
of a 10 percent rating for a superficial scar that is painful 
is warranted under the new criteria, which is consistent with 
the criteria warranted under the old criteria, but does not 
provide for a rating greater than 10 percent.   

There is no basis in the record for assigning a higher rating 
than 10 percent based on any limitation of function of the 
lip or on disfigurement under the new criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006).  

The Board has concluded the assignment of a compensable 
rating, to 10 percent, for the scar of the upper lip is 
supported by the evidence.  


ORDER

New and material evidence to reopen the claim for service 
connection for sinusitis has not been submitted.  

Service connection for headaches is denied.  

A 10 percent rating for a scar of the upper lip is granted, 
subject to regulations governing the award of monetary 
benefits.  


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical diagnosis of PTSD, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  When as in this case the 
veteran was not engaged in combat, verification of his 
claimed stressors is required.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  Here, the veteran has been diagnosed as 
having PTSD due to his reported in-service stressor.  As 
such, this issue turns on whether there is any evidence to 
corroborate the occurrence of the claimed in-service 
stressor.

The veteran has reported being a burial detail and that when 
he was stationed at Cam Ranh Bay in the Republic of Vietnam 
on Thanksgiving Day 1969 the dining facility was blown up in 
a mortar attack.  He mentioned another attack on New Years 
Day.  His AF 7 indicates he was assigned to the 12th 
Transportation Squadron from September 1969 to April 1970 
when he was reassigned to the 483 Transportation Squadron 
until March 1971, both a Cam Ranh Bay.  No attempt has been 
made to verify the veteran's claimed in-service stressors 
through official sources.  His claim must be remanded to 
request verification of his claimed in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's complete service 
personnel folder should be requested from 
official sources.  

2.  A request for verification of the 
veteran's claimed in-service stressors 
should be made through official sources, 
and in particular verification of attacks 
at Cam Ranh Bay in November 1969, January 
1970 and/or January 1971.  

3.  Thereafter, the claim for service 
connection for PTSD should be re-
adjudicated, and if it remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  After an appropriate period to 
respond, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


